Citation Nr: 1513165	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-18 366	)	`DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 2011 for the grant of a 100 percent rating for service-connected posttraumatic stress disorder (PTSD).

2.  Propriety of the decision to withhold Department of Veterans Affairs (VA) compensation benefits for the purpose of recouping military drill pay for fiscal years 2011 and 2012.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected PTSD, traumatic brain injury (TBI), and/or migraine headaches.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to September 2006 and from October 2008 to April 2010 with additional Reserve service.  His awards and decorations include the Combat Action Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the VA Regional Office (RO) in San Diego, California, an April 2012 rating decision by the RO in Saint Paul Minnesota, and a March 2014 administrative decision by the RO in Des Moines, Iowa.  During the course of the appeal, the claims file was transferred to the RO in Des Moines, Iowa.

In January 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual Benefits Management System (VBMS) electronic claims file.

This appeal was processed using VBMS.  The Virtual VA electronic claims file also contains additional documents pertinent to the present appeal, including VA outpatient treatment records dated from May 2010 to May 2013.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a July 2011 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required for the issues of entitlement to an effective date earlier than June 29, 2011 for the grant of a 100 percent rating for PTSD and propriety of the decision to withhold VA compensation benefits for the purpose of recouping military drill pay for fiscal years 2011 and 2012 for issuance of a statement of the case (SOC).  Where the record contains a NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue an SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO denied the issue of entitlement to an effective date earlier than June 29, 2011 for the grant of a 100 percent rating for PTSD in an April 2012 rating decision.  In an April 2012 Statement in Support of Claim, the Veteran stated that he thought there was clear and unmistakable error (CUE) in the assignment of 100 percent because it was not effective the date following release from active duty.  The RO interpreted this statement as a claim for CUE in the April 2012 rating decision and denied that issue in a May 2013 rating decision.  However, at the January 2015 Board hearing, the Veteran clarified that his April 2012 statement was a notice of disagreement to the April 2012 rating decision.  The RO also reduced the Veteran's VA compensation benefits due to the receipt of military drill pay in fiscal years 2011 and 2012 in a March 2014 administrative decision.  In a subsequent October 2014 statement, the Veteran submitted a notice of disagreement for the denial of this issue.  These issues have not yet been addressed in an SOC; accordingly, remand is required.

A remand is required for the issue of service connection for a right knee disorder to obtain a VA medical opinion on a direct basis.  In September 2011, the Veteran underwent a VA examination for TBI.  At that examination, the Veteran reported the onset of his right knee pain in Iraq in 2009 during which he worked as a turret gunner and did most of the driving.  He reported pain since that time.  A diagnosis or medical opinion regarding the Veteran's right knee was not provided.  In October 2011, the Veteran was afforded a VA examination for knee and lower leg conditions.  The VA examiner rendered a diagnosis of right chondromalacia patella; however, did not provide a medical opinion.  In light of the Veteran's documented in-service events, a diagnosis of a right knee disability during the appeal period, and the lay statements of continuous symptoms, the Board finds that a VA medical opinion to clarify the nature and etiology of this current disability is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A remand is also required for the issue of service connection of a neck disorder, to include as secondary to service-connected PTSD, TBI, and/or migraine headaches to obtain VA examination and medical opinions on direct and secondary bases.  In the October 2010 rating decision, this claim was denied for a lack of a current disability.  Subsequently, at the September 2011 VA TBI examination, the Veteran reported the onset of neck pain in Iraq in 2009 associated with his headaches due to his Kevlar.  The VA examiner did not render a diagnosis of the cervical spine but recommended further workup, to include an electromyography (EMG) and magnetic resonance imaging (MRI).  Review of the record does not show such recommendations were followed.  At an October 2011 VA general medical examination, the Veteran continued his complaints of neck pain, and no diagnosis was rendered.  Thereafter, August 2012 and September 2012 VA treatment records document treatment for the diagnosis of seventh cervical vertebral fracture after an August 2012 motor vehicle accident.  

In light of the Veteran's ongoing complaints of neck pain during the appeal period prior to August 2012, inadequate followup on recommendations for further diagnostic testing of the Veteran's neck by the September 2011 VA examiner, and the Veteran's most recent contentions of service connection for a neck disorder on a secondary basis due to his service-connected PTSD, TBI, and/or migraine headaches, the Board finds that a VA examination and medical opinions specifically for the cervical spine should be afforded to determine whether the Veteran has a current neck disorder, and if so, did it manifest during a period of active service, related to an in-service event, or caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The AOJ should also ensure that the Veteran is provided proper notice for his claim for a neck disorder involving secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the issues of entitlement to an effective date earlier than June 29, 2011 for the grant of a 100 percent rating for PTSD and propriety of the decision to withhold VA compensation benefits for the purpose of recouping military drill pay for fiscal years 2011 and 2012.   Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

2.  Send the Veteran a notice letter in connection with his claim of service connection for a neck disorder. The letter should notify him of the evidence necessary to substantiate this claim on a secondary basis.

3.  Contact the appropriate VA facilities and obtain and associate with the virtual claims file all outstanding records of treatment dated since May 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After completing the foregoing development, obtain a clarifying medical opinion from the VA examiner who conducted the October 2011 VA knee and lower leg examination.  If the physician is not available or unable or unwilling to provide the requested opinion, another appropriate clinician should be asked to provide a clarifying medical opinion.  If a physician concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must identify all current diagnoses of the right knee.  If right knee chondromalacia patella is not diagnosed, address the prior diagnosis of record.  For each currently diagnosed disorder, the examiner must provide the following opinion:  is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include his MOS duties as a turret gunner during foreign service in Iraq?

5.  After completing the foregoing development, schedule the Veteran for a VA examination to assist in determining the nature and etiology of his claimed neck disorder.  All efforts made to schedule the examination should be documented and incorporated with the record.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiner should also request a history from the Veteran.  An explanation for each conclusion must be provided.  

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

a) Is there a current diagnosis of a neck disorder?

b) If there is no current diagnosis, please address the August 2012 diagnosis of record.

c) For each currently diagnosed neck disorder, is it at least as likely as not (i.e., probability of 50 percent) that the disorder manifested in or is otherwise related to the Veteran's military service, to include his foreign combat service in Iraq?; 

d) For each currently diagnosed neck disorder, is it at least as likely as not (i.e., probability of 50 percent) that the disorder is caused by his service-connected PTSD, TBI, and/or migraine headaches?; and 

e) For each currently diagnosed neck disorder, is it at least as likely as not (i.e., probability of 50 percent) that the disorder is aggravated by his service-connected PTSD, TBI, and/or migraine headaches?

6.  Review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  When the development has been completed, the issues of entitlement to service connection for right knee and neck disorders should be reviewed by the AOJ on the basis of additional evidence.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

